DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on March 17, 2022. Applicant has amended Claims 1, 4, 5, 10, and 12, cancelled Claim 3, and added Claims 13 and 14. Claims 1, 2, and 4 – 14 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous title objections stand. Applicant did not amend the title or provide arguments against examiner’s objection. 

One of the previous specification objections stands. The specification is objected to as failing to provide proper antecedent basis for Claim 9. This can be overcome by merely 

The claim objections to Claims 8 and 11 stand. Applicant did not amend Claims 8 or 11, nor did applicant provide arguments against examiner’s objection. 

Previous 112b rejections are withdrawn. New 112 rejections are presented below, necessitated by amendment. 

Prior art 102 rejections over Hantschk are withdrawn due to applicant’s amendment. 

Prior art 102 rejections over Wangen are withdrawn due to applicant’s amendment. 

Prior art 102 rejections over Backstrom stand. Applicant argues that Backstrom does not teach the inlet producing a flow component which is directed both radially outwardly away from the longitudinal axis and axially upstream. This argument is not commensurate with the claim language. Claims 1 and 10 still require that the shape of the inlet fitting being such that a flow of medium into the housing through the inlet fitting in an inflow direction has a flow component directed radially outward from the housing axis and/or a flow component directed axially toward the first upstream end. The claims do not require both flow component. The term “or” allows for just one of the flow components to be present for prior art to read on the claim. Applicant also argues that Backstrom deals with a different problem than the present application. However, the fact Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Structurally, the system of Backstrom discloses the required structure of Claims 1 and 10. 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate an inlet fitting facilitating cleaning of the pump housing. 


Specification

The disclosure is objected to because of the following informalities: 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The spec does not mention a removable inner liner as recited in Claim 9. Since the claims are . 

Appropriate correction is required.


Claim Objections

Claims 4, 8, 10, 11, and 13 are objected to because of the following informalities:    

Claim 4 recites an inlet cross-sectional area of the inlet fitting and/or is asymmetrically offset axially toward the upstream housing opening and/or radially outwardly away from the housing longitudinal axis. The underlined portion is not grammatically correct.

Claim 8 recites: a bypass fitting on the pump housing the downstream end the downstream end thereof and extending transversely from the housing axis. The claim repeats “the downstream end” and is also missing a word, such as “adjacent”. Examiner suggests amending to a bypass fitting on the pump housing adjacent the downstream end thereof and extending transversely from the housing axis.

Claims 10 and 13 recite a pump casing and the pump housing. Examiner suggests amending each of Claims 10 and 13 to recite …a pump housing comprising a pump casing… in order to adequately establish antecedent basis for both terms.

Claim 10, Line 10 recites the connecting shaft, which should be corrected to the shaft for consistency with the introduction of the shaft in Line 8. 

Claim 11 recites a first bypass fitting on the pump housing has adjacent the downstream end and extending…, which is grammatically incorrect. Examiner suggests removing the word “has”. 

Claim 13, Line 9 recites the connecting shaft, which should be corrected to the shaft for consistency with the introduction of the shaft in Line 8. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



Claims 12 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 recites a rotating rotor. A rotor is already required in Claim 10. It is unclear if this recitation in Claim 12 refers to the same rotor. 

Claim 12 recites a cleaning medium. A medium is already required in Claim 10. It is unclear if this recitation in Claim 12 refers to the same medium. 

Claim 12 recites the first upstream end. It is unclear whether this is the same as the upstream end introduced in Claim 10. 

Claim 14 recites a rotating rotor. A rotor is already required in Claim 13. It is unclear if this recitation in Claim 14 refers to the same rotor. 

Claim 14 recites a cleaning medium. A medium is already required in Claim 13. It is unclear if this recitation in Claim 14 refers to the same medium. 

the first upstream end. It is unclear whether this is the same as the upstream end introduced in Claim 13. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backstrom (US 4637785).

With regards to Claim 1:

Backstrom discloses a pump housing for an eccentric screw pump (Figures 1, 2), the housing comprising: a casing (casing 22, 27) extending along a housing axis, a connecting shaft (shaft portion 17) in the casing, a shaft seal (joint 16 qualifies as a seal in that it surrounds the shaft portion 17) at an upstream end of the casing and surrounding the connecting shaft, a stator (stator 12) mounted at a downstream end of the casing, and a tubular inlet fitting (inlet nozzle 21) for the housing, projecting transversely from the housing axis (as seen in Figure 1, inlet 21 is transverse to longitudinal axis for shaft portion 17) for supplying a medium to be conveyed (fluid, see abstract), the shape of the inlet fitting being such that a flow of medium into the housing through the inlet fitting in an inflow direction has a flow component directed radially outward from the housing axis and/or a flow component directed axially toward the first upstream end (see angle of nozzle 21 in Figure 2, as annotated below via flow component R1).


    PNG
    media_image1.png
    440
    423
    media_image1.png
    Greyscale


Backstrom further discloses an inner cross-sectional area of the inlet fitting tapering at least partially toward the casing (see Figure 2, inlet 21 tapers from input to output since one side slants in and the other is vertical) such that an output cross-sectional area of the inlet fitting is smaller than an inlet cross-sectional area thereof (see annotated Figure 2 above, dimension of inlet input from the view of Figure 2 is larger than dimension of inlet output) and/or is asymmetrically offset (as seen in Backstrom, the cross-sectional area both narrows and asymmetrically offsets toward a radially outward side).

With regards to Claim 2:

Backstrom discloses the casing is essentially cylindrical at least adjacent the inlet fitting (see Figures 1 and 2, and Col. 2, Lines 10).

With regards to Claim 4:

Backstrom discloses an inlet cross-sectional area of the inlet fitting and/or is asymmetrically offset axially toward the upstream housing opening and/or radially outwardly away from the housing longitudinal axis (as seen in Backstrom Figure 2, the cross-sectional area both narrows and asymmetrically offsets toward a radially outward side).

With regards to Claim 6:

Backstrom discloses the inlet fitting is offset tangentially to the axis of the casing (see inlet nozzle 21 in Figure 2 and the tangential relationship the left side wall of inlet 21 has with the axis of the housing).

With regards to Claim 7:

Backstrom discloses the pump housing is formed by two axially joined housing sections (22, 27, see Figure 1).



Backstrom discloses an eccentric screw pump comprising: a pump housing for an eccentric screw pump, the housing comprising: a casing (casing 22, 27) extending along a housing axis and having an upstream end (towards shaft portion 17) and a downstream end (towards rotor 11), a stator (stator 12) mounted at a downstream end of the casing, a rotor (rotor 11) in the stator, a coupling rod (moveable link 14) in the pump housing, a drive having a connecting shaft (shaft portion 17) connected to the coupling rod, a shaft seal (joint 16 qualifies as a seal in that it surrounds the shaft portion 17) provided on the pump housing at the upstream for sealing around the shaft, and an inlet fitting (inlet nozzle 21) opening into the casing adjacent the shaft seal so that medium flows into the casing through the fitting and then around the shaft seal with a flow component directed radially outward from the housing axis and/or a flow component directed axially toward the first upstream end (see angle of nozzle 21 in Figure 2, as annotated below via flow component R1).


    PNG
    media_image1.png
    440
    423
    media_image1.png
    Greyscale


Backstrom further discloses an inner cross-sectional area of the inlet fitting tapering at least partially toward the casing (see Figure 2, inlet 21 tapers from input to output since one side slants in and the other is vertical) such that an output cross-sectional area of the inlet fitting is smaller than an inlet cross-sectional area thereof (see annotated Figure 2 above, dimension of inlet input from the view of Figure 2 is larger than dimension of inlet output) and/or is asymmetrically offset (as seen in Backstrom, the cross-sectional area both narrows and asymmetrically offsets toward a radially outward side).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Backstrom (US 4637785) in view of Hantschk (DE 3818508).

With regards to Claim 8:

a bypass fitting on the pump housing [adjacent] the downstream end thereof and extending transversely from the housing axis. Hantschk (Figures 1, 2) teaches a similar eccentric screw pump including a casing (casing 18, 22) extending along a housing axis (axis A), a connecting shaft (drive shaft 12) in the casing, a shaft seal (seal arrangement 16) at an upstream end of the casing and surrounding the connecting shaft, a stator (elastic lining 24) mounted at a downstream end of the casing, and a tubular inlet fitting (connection nozzle 42) for the housing, projecting transversely from the housing axis (as seen in Figure 1, 42 is transverse to axis A) for supplying a medium to be conveyed (“barrier fluid”, see English translation). Hantschk goes on to teach a bypass fitting on the pump housing [adjacent] the downstream end thereof and extending transversely from the housing axis (see bypass line 50, adjacent downstream end of casing 22 and having connecting pieces 44, 46 that are transverse to axis A). Hantschk teaches that the bypass line aids in cleaning the eccentric screw pump. The bypass line allows for recycling of the cleaning agent and “that the flow rate of a cleaning liquid with which the inventions pump according to the invention is rinsed, at least approximately everywhere are the same” (see English translation). MPEP 2132A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Hantschk, it would have been obvious to one of ordinary skill in the art to modify the system of Backstrom by adding a bypass line as shown in Hantschk in order to facilitate cleaning as described above. 

With regards to Claim 11:

Backstrom does not explicitly teach the features of Claim 11. Hantschk (Figures 1, 2) teaches a first bypass fitting (connection nozzle 44) on the pump housing adjacent the downstream end and extending transversely to the housing axis (as seen in Figure 1, transverse to axis A), a pressure fitting (connection nozzle 48) at an end of the stator opposite the pump housing, a second bypass fitting (connection nozzle 46) also extending transversely to the longitudinal axis of the housing from a downstream end of the stator (as seen in Figure 1, transverse to axis A), and a bypass conduit (bypass line 50) extending between the bypass fittings for moving the medium between the bypass fittings from the stator output to the stator input (see English translation). Hantschk teaches that the bypass line aids in cleaning the eccentric screw pump. The bypass line allows for recycling of the cleaning agent and “that the flow rate of a cleaning liquid with which the inventions pump according to the invention is rinsed, at least approximately everywhere are the same” (see English translation). MPEP 2132A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Hantschk, it would have been obvious to one of ordinary skill in the art to modify the system of Backstrom by adding a bypass line and its associated fittings as shown in Hantschk in order to facilitate cleaning as described above. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Backstrom (US 4637785) in view of Gruber (DE 19812154).

With regards to Claim 9:

Backstrom does not explicitly disclose a removable inner liner in an outer wall of the inlet fitting and shaped to impart the component(s) of flow to the medium flowing in through the inlet fitting. Gruber (Figure 1), teaches an eccentric screw pump (18) including a suction housing (1) with an inlet fitting (inlet nozzle 5). Gruber goes on to teach that the “mixing tube 1 including the inlet connection 5 can be provided with a lining 7 made of highly wear-resistant plastic” (see English translation). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Backstrom by including a lining in the inlet in order to yield the predictable result of improving wear characteristics of the inlet. It is noted that any liner placed in the inlet would conform to the shape of the inlet, thereby imparting the flow component described in the rejection of Claim 1. 


Allowable Subject Matter

s 5 and 13 are allowed.

Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest the inlet fitting has an inner wall shaped to form a spiral flow passage, in conjunction with the rest of the structure, as recited in Claims 5 and 13.

The prior art does not teach or suggest a flow component directed radially outward from the housing axis and a component directed axially toward the first upstream end, as recited in Claim 12. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, March 29, 2022